

115 HR 5777 IH: Centralized Opioid Guidance Act of 2018
U.S. House of Representatives
2018-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5777IN THE HOUSE OF REPRESENTATIVESMay 11, 2018Mr. Buchanan (for himself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to make available on the Centers for Medicare & Medicaid Services website opioid prescribing guidance applicable to individuals entitled to
			 benefits under part A or enrolled under part B of the Medicare program and
			 update such guidance periodically.
	
 1.Short titleThis Act may be cited as the Centralized Opioid Guidance Act of 2018 or the COG Act of 2018. 2.Requiring the posting and annual updating of opioid prescribing guidance for Medicare beneficiaries (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall post on the public website of the Centers for Medicare & Medicaid Services all guidance published by the Department of Health and Human Services on or after January 1, 2016, relating to the prescribing of opioids and applicable to opioid prescriptions for individuals entitled to benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled under part B of such title of such Act (42 U.S.C. 1395j et seq.).
			(b)Update of guidance
 (1)Periodic updateThe Secretary shall, in consultation with the entities specified in paragraph (2), periodically (as determined appropriate by the Secretary) update guidance described in subsection (a) and revise the posting of such guidance on the website described in such subsection.
 (2)ConsultationThe entities specified in this paragraph are the following: (A)Medical professional organizations.
 (B)Providers and suppliers of services (as such terms are defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)).
 (C)Health care consumers or groups representing such consumers. (D)Other entities determined appropriate by the Secretary.
					